Citation Nr: 0918874	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
depressive disorder, with anxious mood, currently evaluated 
as 50 percent disabling.

2.  Entitlement to service connection for a disability 
manifested by muscle pain, including as secondary to 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by chronic fatigue, including as secondary to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from July 1986 to November 
1986 and from November 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2007 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

In March 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record. 

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to an increased disability rating for depressive 
disorder.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  On March 25, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to service connection for a disability manifested by muscle 
pain, including as secondary to undiagnosed illness, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.

2.  On March 25, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to service connection for a disability manifested by chronic 
fatigue, including as secondary to undiagnosed illness, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for a disability 
manifested by muscle pain, including as secondary to 
undiagnosed illness, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for a disability 
manifested by chronic fatigue, including as secondary to 
undiagnosed illness, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2008).  At the outset of his March 25, 
2009, personal hearing the appellant indicated that he wished 
to withdraw his appeal of the issues of entitlement to 
service connection for a disability manifested by muscle 
pain, including as secondary to undiagnosed illness and a 
disability manifested by chronic fatigue, including as 
secondary to undiagnosed illness.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to those 
issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for a disability manifested by muscle pain, including as 
secondary to undiagnosed illness, is dismissed.

The appeal of the issue of entitlement to service connection 
for a disability manifested by chronic fatigue, including as 
secondary to undiagnosed illness, is dismissed.


REMAND

At his March 2009 hearing before the undersigned VLJ, the 
Veteran testified that he receives treatment for his 
depressive disorder with anxious mood at VA's Twin Ports 
outpatient clinic in Superior, Wisconsin.  See hearing 
transcript at pages 10-11. The Board acknowledges that VA 
medical records from the VA Twin Ports Clinic from August 
2006 through April 2008 were obtained by the RO, but that 
additional records for the period from January 2006 through 
July 2006, as well as subsequent to April 2008, have not been 
associated with his claims file.  These records may contain 
important medical evidence or confirmation of the Veteran's 
assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Board acknowledges that the Veteran was 
provided with VA examinations for his depressive disorder 
with anxious mood in March 2007 and April 2008.  A copy of 
the examination reports are associated with his claims file.  
However, the Veteran and his representative continue to 
assert that his symptoms are more severe than currently 
evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   In this regard, the Board notes that the Veteran 
has reported that he requires medication for his symptoms for 
his depressive disorder with anxious mood.  Similarly, the 
Board notes that the Veteran also testified that his 
symptomatology due to his depressive disorder limits his 
activities and occupational prospects.  In this regard, it is 
noted that the Court in Green stated that the fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Further, the Board notes that the Veteran also has 
significant conditions that are not service connected.  The 
Board is unclear as to whether manifestations of the 
Veteran's other, nonservice-connected psychiatric disorders, 
including posttraumatic stress disorder (PTSD) and bipolar 
disorder, as well as his nonservice-connected personality 
disorder may be dissociated from, or are part and parcel of, 
the disability at issue.  Symptoms related to nonservice-
connected disorders generally cannot be used as grounds for 
increasing the rating for his service-connected depressive 
disorder with anxious mood, and the Board cannot render an 
informed decision concerning the level of disability caused 
by his service-connected depressive disorder with anxious 
mood in the absence of specific medical information regarding 
the coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

As such, in order to effectively evaluate the Veteran's 
depressive disorder with anxious mood, more recent objective 
characterizations of the condition and its associated 
symptomatology, as well as a more recent GAF score - 
including an opinion as to the basis of the score, 
are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  Accordingly, the 
Board finds that the Veteran should be afforded a new VA 
examination in order to determine the severity and 
manifestations of the Veteran's depressive disorder with 
anxious mood.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the VA Twin Ports 
Clinic in Superior, Wisconsin, from January 
2006 through July 2006 and from April 2008 
through the present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for VA mental 
status examination to ascertain the current 
severity and all manifestations of his 
service-connected depressive disorder with 
anxious mood.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his depressive disorder with anxious 
mood.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the depressive 
disorder with anxious mood versus other 
conditions (whether mental and/or 
physical).  If it is not possible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

Any indications that the veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to an 
increased disability evaluation for his 
depressive disorder with anxious mood, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the claim on appeal 
remains denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


